This appeal involves exceptions to the report of the register as to certain items of an accounting between appellant and appellee, and as to which the evidence was in some particulars in conflict, and, the same being ore tenus, or partly so, the finding of the register was like unto the verdict of a jury, and we are not prepared to say that the conclusion so reached was contrary to the great weight of the evidence.
It is insisted that after Carroll's death the lands for which the appellant was charged with rent belonged to Mrs. Carroll, and not the appellee. Regardless of the legal title to the land there was no proof of a contractual relation of landlord and tenant between appellant and Mrs. Carroll, but there is proof of such a relationship between appellant and appellee. Indeed, appellant, throughout his testimony, in effect admitted the same, but claims that the rent should have been reduced because several portions of the land had been sold off as well as credits on the rent for improvements. It is sufficient to say that after some of the land had been sold, off by Carroll the appellant, after his death, continued to remain in possession without claiming a deduction in the rent for lands sold off. In fact, he admitted as a witness that the rent charge for the "Lawrence place" of $300 for the year 1913 was correct, and which was after the death of Carroll and after he had sold off portions of the land.
As to credits for improvements, the register allowed for those that were specially authorized, and the evidence was in conflict as to whether or not appellant was given general authority to make improvements, and would be credited for same on the rent, and the register as well as the trial court accepted the appellee's version of the agreement.
The conclusion and finding as to the other items was fully supported by proof, and was not so contrary to the great weight of the evidence as to authorize this court to disturb the same.
The decree of the circuit court is affirmed.
Affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur. *Page 314